COURT OF APPEALS
                                          EIGHTH DISTRICT OF TEXAS
                                               EL PASO, TEXAS


                                                                §
                                                                          No. 08-21-00024-CV
     IN THE INTEREST OF                                         §
                                                                             Appeal from the
     Z.Z.E-P.,                                                  §
                                                                            65th District Court
     A CHILD.                                                   §
                                                                         of El Paso County, Texas
                                                                §
                                                                          (TC# 2019DCM3417)
                                                                §


                                           MEMORANDUM OPINION

           Appellant R.P.1 (Father) appeals a trial court judgment terminating his parental rights to

son Z.Z.E-P. We affirm the judgment of the trial court.

           Father is represented on appeal by court-appointed counsel who has filed a brief in

accordance with the requirements of Anders v. California, 386 U.S. 738, 741-44 (1967). Court-

appointed counsel has concluded that, after a thorough review of the record, Father’s appeal is

frivolous and without merit.

           In Anders, the Supreme Court recognized that counsel, though appointed to represent the



1
    We refer to the parties by aliases. See TEX. R. APP. P. 9.8(b)(2).
appellant in an appeal from a criminal conviction, had no duty to pursue a frivolous matter on

appeal. Anders, 386 U.S. at 744. Thus, counsel was permitted to withdraw after informing the court

of his conclusion and the effort made in arriving at that conclusion. Id. The procedures set forth in

Anders apply to an appeal from a case involving the termination of parental rights when court-

appointed counsel has determined that the appeal is frivolous. See In re P.M., 520 S.W.3d 24, 27

n.10 (Tex. 2016) (per curiam) (recognizing that Anders procedures apply in parental termination

cases); In re J.B., 296 S.W.3d 618, 619 (Tex. App.—El Paso 2009, no pet.).

       Counsel’s brief meets the requirements of Anders by containing a professional evaluation

of the record and demonstrating that there are no arguable grounds for reversal of the termination

order. Upon receiving an Anders brief, we are required to conduct a full examination of all the

proceedings to determine whether the appeal is wholly frivolous. Penson v. Ohio, 488 U.S. 75, 80

(1988). We have thoroughly reviewed the entire record, including the Anders brief, and we have

found nothing that would arguably support an appeal. We agree with counsel’s professional

assessment that the appeal is frivolous and without merit. Because there is nothing in the record

that might arguably support the appeal, the final order terminating Father’s parental rights is

affirmed.

       In the prayer section of the Anders brief, counsel for Father asks this Court to relieve her

of this appointment and allow her to withdraw. Based on Texas Supreme Court precedent, we

cannot do so at this time. Upon determining that counsel has fully complied with the requirements

of Anders and finding that the appeal is frivolous following an independent review of the record,

intermediate appellate courts typically grant motions to withdraw in criminal cases. Granting the

motion to withdraw relieves counsel of any obligation to continue with a frivolous appeal. In re

D.C., 573 S.W.3d 860, 864 (Tex. App.—El Paso 2019, no pet.). The Texas Supreme Court has



                                                 2
determined, however, that we must deny counsel’s motion to withdraw in this parental rights

termination case because a parent’s statutory right to counsel in suits seeking termination of

parental rights extends to all proceedings in the Texas Supreme Court, including the filing of a

petition for review, and counsel's “belief” that the appeal is frivolous does not constitute “good

cause” for withdrawal. In re P.M., 520 S.W.3d at 27; see TEX. FAM. CODE ANN. § 107.016(3) (in

a suit by a governmental entity seeking the termination of parental rights, an attorney appointed to

serve as an attorney ad litem for a parent or alleged father continues to serve in that capacity until

the suit is dismissed, the date all appeals from the termination order are exhausted, or the date the

attorney is relieved of his duties or replaced by another attorney after a finding of good cause is

rendered by the court).

       Accordingly, we must deny counsel’s motion to withdraw. See In re P.M., 520 S.W.3d at

27. In the event Father advises appointed counsel that he wishes to challenge our decision by filing

a petition for review, “counsel’s obligations can be satisfied by filing a petition for review that

satisfies the standards for an Anders brief.” Id. at 27-28. Counsel’s motion to withdraw is denied.



                                               GINA M. PALAFOX, Justice
May 24, 2021

Before Rodriguez, C.J., Palafox, J., and McClure, C.J. (Senior Judge)
McClure, C.J. (Senior Judge), sitting by assignment




                                                  3